ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDINGS AS MOOT

Comes now Bradley John Catt, the respondent in this ease, and tenders to this Court his Affidavit of Resignation pursuant to Admission and Discipline Rule 23, Section 17. This Court, being duly advised, now finds that the respondent has met the requirements of the above-noted rule and that the respondent’s resignation should be accepted. In light of said resignation, this Court finds further that the present disciplinary action should be concluded as moot.
IT IS, THEREFORE, ORDERED that the resignation of Bradley John Catt is hereby accepted and that he is hereby removed as a member of the Bar of this State. The Clerk of this Court is directed to remove his name from the Roll of Attorneys. In light thereof, this disciplinary action is now concluded as moot.
IT IS FURTHER ORDERED that the costs of this proceeding are assessed against the respondent.
IT IS FURTHER ORDERED that Bradley J. Catt must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward copies of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) as they pertain to disbarment, suspension or public reprimand and to provide the Clerk of the United States Court of Appeals for the Seventh Circuit, the Clerk of each of the Federal District Courts in this state, and the Clerk of the United States Bankruptcy Court in this state with *886the last known address of the respondent as reflected in the records of the Clerk.
All Justices concur.